Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 1 of 24



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 16-20549-CR-SCOLA


   UNITED STATES OF AMERICA,
   v.
   PHILIP ESFORMES,
   _____________________________/


             DEFENDANT ESFORMES’S MOTION FOR A MISTRIAL,
             FAILING WHICH, TO STRIKE DR. CIFU’S TESTIMONY

           Defendant submits this motion and memorandum to explain the prejudicial

   impact of the Government’s recent expansion of its case through the testimony

   before the jury of expert Dr. Cifu. This Court has deferred ruling on whether Dr.

   Cifu’s testimony is admissible under Fed. R. Evid. 702, but his testimony to date—

   accusing Esformes’s health facilities of “unethical” conduct, and erroneously

   sharing with the jury his previously undisclosed “medical” opinion that alleged

   Medicare guidance policies are the applicable minimum “requirements” that apply

   to a finding of guilt, justifies both his exclusion and a mistrial.

        Dr. Cifu’s direct testimony, over the objections of the defense, demonstrates that

   the Government has:




                                               1
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 2 of 24



      (i)     impermissibly broadened the charges from those set forth in the Third
              Superseding Indictment, which lacks any reference to the Medicare
              regulations or guidance upon which Dr. Cifu’s opinions about alleged
              violations are based;

      (ii)    prejudiced Defendant’s trial preparation rights under Fed. R. Crim. P. 16
              by withholding these alleged Medicare opinions until this last week;

      (iii)   prejudiced Defendant by erroneously instructing the jury that:

              (a) compliance with Medicare guidelines is the minimum legal
              requirement of the Esformes facilities and their “owner” Defendant, to
              avoid criminal guilt;

              (b) primary diagnosis psychiatric patients are ineligible for skilled nursing
              care under Medicare guidelines; and

              (c) observations from a review of two patient medical records can be
              extrapolated to a patient population approaching 14,000 patients; and

      (iv)    has substantially prejudiced Defendant under Fed. R. Evid. 403 because
              this material is irrelevant to Defendant’s state of mind as to the offenses
              charged, given that Defendant is not a medical professional, nor subject to
              these alleged federal Medicare policies or requirements.


      I.      The Testimony of Dr. Cifu Should Be Stricken Under Daubert,
              Fed.R.Crim.P. 16, and the Rules of Evidence.

      Even though Dr. Cifu is a physiatrist, not a psychiatrist, a substantial portion of

   his opinion testimony was devoted to psychiatric patient care, a subject upon which

   he lacks a medical license, with a declared reliance upon Medicare Manual

   guidelines, about which he has previously denied expertise. In the Government’s

   pretrial disclosures for Dr. Cifu, going back to April 2017, there is no disclosure that



                                              2
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 3 of 24



   Dr. Cifu would be interpreting Medicare regulations, rules, or guidelines. The word

   “Medicare” is absent from the government’s April 2017 disclosure concerning Dr.

   Cifu, nor can any Medicare references be found in the government’s January 8, 2019

   disclosure about Dr. Cifu (set forth in its entirety at the margin). 1 In fact, the

   Government’s “Sur-Reply” Brief, filed on the first day of trial (DE 1107, Feb. 11,

   2019), discusses Dr. Cifu’s proposed testimony without any mention of him having

   or offering any opinion regarding any aspect of Medicare. DE 1107, at 4. This

   pretrial disclosure did not comply with with Fed. R. Crim. P. 16(a)(1)(G), justifying

   its exclusion under Rule 16(d)(2). The first fulsome notice that Dr. Cifu would be

   offering opinions on Medicare came with the prosecution’s March 2, 2019

   Supplemental Disclosure (DE 1156), provided shortly before Dr. Cifu testified.




          1
            DE 1062-3 (January 8, 2019 disclosure letter) (“Further, while we believe
    this topic was previously noticed to you, Dr. Cifu will opine on levels of care that
    are more appropriate for patients who do not qualify for skilled nursing facilities,
    including partial hospitalization programs and other alternative forms of
    treatment. Therefore, for example, Dr. Cifu may briefly touch upon, based on his
    prior employment and experience, the criteria and standards of care for partial
    hospitalization programs. In addition, Dr. Cifu may opine on the types of patients
    that qualify for home health therapy. Finally, Dr. Cifu will also talk about the
    different reimbursement rates for these levels of care and how the rates are
    reflective of the intensity and level of treatment. In so doing, Dr. Cifu will explain
    why skilled nursing services receive higher reimbursement rates than other forms
    of treatment. We anticipate that any such testimony will be brief.”).


                                              3
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 4 of 24



         In October 2015, Dr. Cifu appeared as a Government expert witness in a civil

   case and repeatedly testified that he lacked the expertise necessary to offer opinions

   on Medicare generally, on “Medicare policies,” DE 1166-1, at 86, on Medicare

   reimbursement, on RUG levels, and on “how one seeks or obtains payment from

   Medicare for skilled nursing facility patient’s care.” Id. at 86. Dr. Cifu further

   testified that he did not have the background to opine whether a therapy claim was

   objectively or subjectively false, id. at 67, and could not offer any opinion about a

   therapist giving unnecessary therapy based upon corporate pressure or any scheme.

   Id. at 68-69. Despite his prior testimony that reviewing individual patient records

   was a necessary part of his methodology for offering expert opinions on patient care,

   DE 1166-1, at 15, 40,2 Dr. Cifu did not do so in this case.




   2 Exhibit 1, at 15 (Q: “ the patients who you're opining on, to be able to opine on
   them and whether the care that they received, the skilled therapy they received was
   reasonable and necessary in terms of intensity, duration, frequency, and type of
   therapy, to do that you had to review the medical records on each patient” A “That
   is correct.”); id at 40 (“Q For purposes of the question I'm asking about at this time,
   I think we're close to on the same page. But I'm saying that it is necessary, in your
   view, to actually read the medical records on the patient as part of the individualized
   review that somebody else might do on other Life Care patients, applying the
   methodology you've set out. Right?” “A Yes.” Q “Okay. So, like, whether it's three
   hours per patient that you spent reviewing medical records and doing the analysis or
   four hours or five hours, whatever it is that you spent on each of the 437 patients,
   you didn't do that just for fun; you felt it was necessary to spend that time to do an
   individualized analysis. Right?” A “That is correct.”)



                                             4
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 5 of 24



         The Government asked this Court to accept Dr. Cifu as an expert in “the field

   of physical medicine and rehabilitation specifically skilled nursing services and

   assisted living facilities,” Tr. 3.7.19, at 132, but did not offer Dr. Cifu as an expert

   in any Medicare rule, regulation, or policy. On the stand, however, the Government

   broadened the bases for Dr. Cifu’s opinions by asking him whether the “standards

   of practice” he learned in his professional experience were “also outlined in the

   Medicare manuals.” 3.7.19, at 131. Dr. Cifu responded that the Manual guidelines

   “certainly they are the minimum standard [:] You have to make sure you are doing

   what’s in the guidelines.” Id. He proceeded to offer multiple expert opinions based

   on the Medicare manuals in the very Medicare areas as to which he had previously

   denied expertise under oath. The defense immediately objected to the witness

   “defining the guidelines as requirements,” which this Court overruled. Id. at 132.

   Dr. Cifu did not base or connect his medical standard opinions to the standards

   applicable to licensed Florida medical professionals—of which he is not one. For

   example, Dr. Cifu was unaware of Florida’s Pre-Admission Screening Resident

   Review, which is the legally required process under Medicaid for Florida admissions

   of mentally disabled patients. 42 C.F.R. § 483.128. 3.11.19, at 89. Further, while

   repeatedly invoking medical “ethics” to justify his opinions, Dr. Cifu did not identify

   any Florida medical ethics standard or source.




                                              5
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 6 of 24



         Instead, the prosecution had Dr. Cifu confirm that the Medicare guidelines

   were “what you are basing your testimony on here today.” 3.7.19, at 132. Dr. Cifu

   then explained that he had been asked by the Government “to provide opinions

   relative to the care of individuals who are SNFs and ALFs from both hypothetical

   standpoint as well as a regulatory standpoint and to explain what those settings

   were....” Id. at 133. He confirmed that, at the request of the prosecution, he had

   “consult[ed] certain sections of the Medicare guidelines and certain exhibits shown

   to you by the government.” Id. 134. No pretrial disclosure was made of those

   sections or or exhibits. The doctor described one such guideline to be “a nationwide

   statement and it’s certainly true.” Id. at 212-13.

         Dr. Cifu was ultimately offered as an expert by the prosecution (pending court

   approval) to provide opinions on patient care from “a regulatory standpoint,” and

   who based his opinions on sections of the Medicare manuals and guidelines

   furnished to him by the prosecution (but not disclosed to the defense pretrial as the

   basis for his opinions). Dr. Cifu then erroneously characterized these guidelines as

   the applicable “minimum” legal requirements for patient care.

         All of Dr. Cifu’s subsequent opinions are the result of this combination of

   withheld government expert disclosure under Fed. R. Crim. P. 16, followed by a

   government trial request of the witness to offer Medicare regulatory and guidance

   opinions, finishing with an objectively erroneous opinion that the extensive

                                              6
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 7 of 24



   Medicare manuals establish a nationwide minimum SNF patient standard of care.

   For example, Dr. Cifu went through several specific Medicare Manual factors with

   the jury, 3.7.19, at 159-60, which he instructed the jury were “really minimum

   standards here in the SNFs I have worked in, these are certainly the standard of care.”

   Id. at 160. He then opined that if the Medicare Manual factors are not met, Medicare

   would not pay for the skilled nursing services. Id. at 165.

         Before the jury, he was repeatedly asked to read Medicare Manual guidelines

   regarding the likely coverage of patients with psychiatric conditions. Id. at 207, 208.

   Under questioning by this Court, Dr. Cifu admitted that he had not looked at the

   available CMS data on the percentage of patients diagnosed with psychiatric

   conditions admitted to skilled nursing facilities, 3.7.19, at 193, but he told the jury

   that he had never, in his 30 years of experience, admitted a patient from a psychiatric

   hospital and he has personally admitted less than 10 patients with a psychiatric

   condition, id. at 194, and testified that he had never had a patient with a RUG level

   indicating a behavior problem. Id. at 170. Despite this lack of professional

   experience or medical training with the admission of psychiatric patients, Dr. Cifu

   opined (over defense objection) that the Medicare Manual precluded the availability

   of psychiatric care under Medicare for patients with a primary diagnosis of




                                              7
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 8 of 24



   psychiatric illness. 3.7.19 at 208-211; 3.11.19, at 119. This is just not true, 3 and

   reflects an improper prosecution effort to transform alleged Medicare guidance from

   a Medicare Manual into a criminal prohibition. Both Medicare and Medicaid cover

   psychiatric patients, whether they are primary or secondary diagnoses, as long as

   care takes place in a hospital, skilled nursing facility, nursing facility, or intermediate

   care facility. Connecticut v. Heckler, 471 U.S. 524, 529 (1985) (“Other provisions

   of the Act make it clear that services performed for the mentally ill may be covered,

   provided the services are performed in a hospital, a skilled nursing facility, or an ICF

   that is not an IMD””).

         Coverage of mental disorders is only potentially excluded if a facility is re-

   classified as an Institution for Mental Disease (IMDs), and none of the Esformes

   facilities are IMDs. There are several CMS guidance criteria for making such a re-

   classification, but the most fundamental requires proof that more than 50% of the




   3
     The Manual’s own language makes clear that: “Skilled observation and assessment
   may also be required for patients whose primary condition and needs are psychiatric
   in nature or for patients who, in addition to their physical problems, have a
   secondary psychiatric diagnosis.” 30.2.3.2 (emphasis added). The Manual’s passing
   reference to SNFS that “are primarily engaged in treating psychiatric disorders are
   precluded by law from participating in Medicare,” is a reference to the facility
   classification system, whereby facilities that engage primarily in the treatment of
   “serious mental illness” are classified as Institutions for Mental Disease (IMDs). See
   Connecticut v. Heckler, 471 U.S. 524, 527 n.5 (1985) (more than 50% of patients
   must be so diagnosed). No such allegation is made in the Indictment, nor has any
   facility re-classification been initiated by the CMS.

                                               8
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 9 of 24



   patients at IMDs have a “serious mental illness.” 42 C.F.R. § 438.102. See, e.g.,

   Illinois v. HHS, 1986 WL 291, *6 (N.D. Ill. July 1, 1986) (“something more than

   50%-plus” patients with mental illness required for IMD status). Here, not only has

   the Government certified the Esformes facilities as skilled nursing facilities (and the

   Indictment so alleges), and these are admissions of a party opponent that they are

   not IMDs (Fed. R. Evid. 801(d)(2)), the prosecution has not even suggested in this

   trial that more than 50% of the patients at any Esformes facility at any given time

   are patients with a serious mental illness.

         More importantly, the Indictment contains no allegation that the admission of

   psychiatric patients violates any Medicare statute, rule, regulation, Manual, or

   guidance. DE 869. Nor does the Indictment provide notice that this will be a legal

   issue in this trial. United States v. Izurieta, 710 F.3d 1176, 1180 (11th Cir. 2013)

   (indictment must cite regulation allegedly violated); Fed. R. Crim. P. 7(c) (same).

   See DE 869, at 10-11.

         Despite not being a psychiatrist and not having psychiatric privileges at any

   hospitals, Dr. Cifu testified about “questionable situations” listed in the Manual,

   which included managing oral medicine for psychiatric patients. Id. at 225. He

   testified that, under the Guidelines, adjusting oral medications would not typically

   be a covered skilled service. Id. at 224.




                                                 9
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 10 of 24



             The prosecution showed Dr. Cifu government exhibits regarding two patients

    with psychiatric diagnoses, from which Dr. Cifu opined, over defense objection, 4

    that these two patients who were selected non-randomly (out of 14,000) by the

    prosecution, represented a “pattern” that supported his opinion that there are

    sufficient similar psychiatric conditions in the balance of the patient population, and

    his opinion that more than two such patients in a population would be “heinous.”

    3.7.19, at 177-78, 200, 235. This methodology would not pass muster under any

    statistically accepted extrapolation methodology. See, e.g, United States v. Long

    Grove Manor, Inc., 315 F.Supp.3d 1107, 1117 (N.D. Ill. 2018) (extrapolation from

    four patients rejected under Daubert); Cypress Home Care, Inc. v. Azar, 326

    F.Supp.3d 307, 325 (E.D. Tex. 2018) (describing minimum steps for extrapolation

    from random patient sample, rejecting extrapolation under Daubert).

             Dr. Cifu further testified, erroneously and without any prior disclosure to the

    defense, that “owners” of skilled nursing facilities “are responsible for all the people

    that are working in the facility.” 3.7.19, at 182. He testified that this includes owner

    responsibility for the medical necessity certifications made by licensed medical

    professionals for medical care. Id. According to Dr. Cifu, the owner is responsible

    for medical certifications as part of the “ultimate responsibility for owning the




    4
        3.7.19, at 191-92.

                                                10
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 11 of 24



    facility.” Id. at 182. 5 By this means, Dr. Cifu erroneously instructed the jury that the

    certifications of medical necessity made by, and legally limited to, licensed medical

    professionals, are nonetheless the legal responsibility of every SNF or ALF owner

    in the country, including Defendant. Dr. Cifu did not ascribe this to any Medicare

    guidance and, as a matter of statute, Medicare will not accept certifications from a

    non-licensed person. 42 U.S.C. §1395f(a) (limiting certifications to physicians and

    subordinate assistants).

          Contrary to Dr. Cifu’s opinions that every owner has a strict legal

    responsibility for all the operations at a skilled nursing facility, Florida statutes

    provide: “No nursing home shall operate except under the supervision of a licensed

    nursing home administrator, and no person shall be a nursing home administrator

    unless he or she is the holder of a current license as provided in chapter 468.” Fla.

    Stat. § 400.20 (“Licensed nursing home administrator required.”). Nonetheless, Dr.

    Cifu, without notice to the defense, erroneously told the jury that legal liability for

    medical certifications rests upon unlicensed owners who lack the legal ability to

    order medical treatment in the first place and who are legally obligated in Florida to

    delegate administrative responsibilities of the facility to a licensed administrator.



    5
     There is no vicarious criminal liability. United States v. Moss, 872 F.3d 304, 310-
    11 & n.9 (5th Cir. 2017); United States v. Cadden, 2018 WL 2108243, *6 (D. Mass.
    May 7, 2018) (“Vicarious liability . . . has no place in the criminal law as our Rules
    of Evidence recognize.”).

                                               11
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 12 of 24



    According to Dr. Cifu, vicarious liability is now the standard for criminal liability at

    skilled nursing facilities.

           The only basis identified by Dr. Cifu for these opinions (other than his

    professional experience) are the Medicare Manuals and guidelines presented to him

    by the prosecution at some undisclosed time, apparently for the first time after the

    commencement of trial. Both the Supreme Court and the 11th Circuit have

    unequivocally held that such Medicare guidance documents are not legally binding

    upon providers because they do not have the force of law, and the 11th Circuit has

    characterized such material as merely “the Secretary’s ipse dixit.” 6 The Secretary of

    HHS has admitted that CMS guidelines lack the force of law, and this should be

    known to the prosecution. 7 Indeed, CMS has previously defended itself against

    allegations of deliberate violations of the Manual on the ground that the Manual is




    6 Bradley v. Sebelius, 621 F.3d 1330, 1398 (11th Cir. 2010) (Medicare manual not
    entitled to force of law, citing Christensen v. Harris County, 529 U.S. 576, 587
    (2000)). The Supreme Court has consistently held that such guidance documents
    “‘do not have the force and effect of law and are not accorded that weight in the
    adjudicatory process.’” Perez. v. Mortgage Bankers Ass’n, 135 S. Ct. 1199, 1204
    (2015) (quoting Shalala v. Guernsey Memorial Hospital, 514 U.S. 87, 99 (1995))
    (Medicare Provider Manual document).
    7
      See, e.g., Fournier v. Sebelius, 718 F.3d 1110, 1119 (9th Cir. 2013) (“The Secretary
    agrees that her interpretation in the CMS Manual does not by itself carry the force
    of law.”).


                                              12
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 13 of 24



    not legally binding, including upon the CMS. See California Ins. Guarantee Ass’n

    v. Burwell, 2016 WL 3360955, * 3 (C.D. Cal. June 14, 2016).

             The Justice Department has issued two directives, one from the Attorney

    General and the second from the Associate Attorney General, to all DOJ personnel

    in 2017 and 2018 prohibiting them from using guidance document to initiate or to

    pursue civil enforcement precisely because they lack legal status. DOJ Memos

    November 16, 2017 and of January 25, 2018. The prosecution cannot claim that

    these documents have a more exalted legal status in criminal prosecutions. See

    Exhibit 2 (2017 Memorandum by Attorney General Sessions) and Exhibit 3 (2018

    Memorandum by Associate General Brand).

             In summary, while criminal offenses are restricted to those enacted by

    Congress, 8 courts recognize that Congress can delegate some of its authority to do

    so to administrative agencies. 9 But courts, including the Eleventh Circuit, restrict


    8   United States v. Lanier, 420 U.S. 259, 267 n.6 (1997).

    9
      Loving v. United States, 517 U.S. 748, 768 (1996) (delegation upheld “whereby the
    Executive or an independent agency defines by regulation what conduct will be
    criminal, so long as Congress makes the violation of the regulations a criminal
    offense and fixes the punishment, and the regulations ‘confin[e] themselves within
    the field covered by the statute.’”) (quoting United States v. Grimaud, 220 U.S. 506,
    518 (1911)). Here, because the Indictment fails to identify any relevant regulation
    (i.e., a quality of care regulation), this Court cannot assess whether Congress made
    a violation of the regulation a criminal offense, and defendant cannot be asked to
    defend against an uncharged regulatory offense. Even in the context of formal
    regulations, the legal authority to delegate for purposes of creating criminal liability

                                               13
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 14 of 24



    that authority to formally promulgated regulations that have the force of law, and

    even then not all such regulations can be criminally enforced. See United States v.

    Izurieta, 710 F.3d 1176, 1180 (11th Cir. 2013) (vague regulation not proper basis for

    criminal prosecution). 10

          The fact that the Secretary has not taken the administrative steps necessary to

    turn a “guidance” policy into a formal regulation deprives that guidance of legal

    status. “As such, the policy ‘does not impose any obligation or prohibition on

    regulated entities’ or ‘create a new basis for enforcement or liability.’” Community

    Health Systems, Inc. v. Burwell, 113 F. Supp.3d 197, 231 (D.D.C. 2015) (holding as

    to the Medicare Provider Reimbursement Manual: “The policy has no effect on the

    obligations or rights of the regulated entities.”) (quoting AFA v. Huerta, 785 F.3d

    710, 717 (D.C. Cir. 2015)).

          Accordingly, because Medicare Manuals, as mere guidance documents

    without legal status, cannot create a legal “minimum standard” for compliance by




    is controversial. See, e.g., United States v. Nichols, 784 F.3d 666, 667 (10th Cir.
    2015) (Gorsuch, dissenting from denial of rehearing), rev’d on other grounds, 136
    S. Ct. 1113 (2016).

    10 Moreover, the Eleventh Circuit has held that, in criminal cases, courts cannot
    defer to alleged administrative expertise regarding the interpretation of regulations.
    United States v. Phifer, 909 F.3d 372, 384 (11th Cir. 2018) (rule of lenity precludes
    deference to agency interpretation of ambiguous regulation).


                                              14
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 15 of 24



    providers that could be subject to criminal enforcement, it would violate Due Process

    to impose a criminal sanction based upon the failure to follow such an administrative

    policy. Nor are the Medicare Manuals a source for a criminal legal prohibition on

    admitting psychiatric patients to a skilled nursing facility.

            Nonetheless, Dr. Cifu instructed the jury that the standards “outlined” 11 within

    the 37,000 Medicare guidance documents 12 establish the minimum legal standards

    of care required under Medicare. Worse, Dr. Cifu offered erroneous medical

    opinions to the jury about alleged violations of the Manuals constituting violations

    of a federal standard of care.

            The legally and medically flawed and inadmissible testimony of Dr. Cifu,

    however, is merely the last straw in a series of improper Government efforts to

    expand this case from the statutory charges in the Indictment. The longstanding

    Eleventh Circuit law, and of Fed. R. Crim. P. 7(c), is that alleged regulatory

    violations must be cited and identified in the Indictment. United States v. Izurieta,

    710 F.3d 1176, 1182 (11th Cir. 2013) (citing Babb v. United States, 252 F.2d 702,

    703-04 (5th Cir. 1958)). No standard-of-care regulation or guidance is cited in the

    Indictment, and Dr. Cifu did not mention any Medicare regulation in his direct


    11   Tr. 3.7.19, at 131.

    12
      Caring Hearts Homes Services, Inc. v. Burwell, 824 F.3d 968, 970 (10th Cir.
    2016) (Gorsuch, J.).

                                                15
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 16 of 24



    testimony, instead basing his opinions upon alleged violations of the “minimum

    requirements” stemming from the Medicare Manual provided to him by the

    prosecution.

          Furthermore, by using experts to usurp this Court’s role as law giver, and by

    inaccurately suggesting to the jury that a violation of Medicare rules, regulations, or

    policy, of any federal law, of any medical ethics standard, or of patient perspective,

    warrants conviction, the prosecution has substantially prejudiced the Defendant

    under Fed. R. Evid. 403.

                                The Broadening Government Case

          On the first day of trial, the prosecution told this Court: “We are saying the

    substandard quality of the services at some, not all the facilities, is relevant to that,

    is encompassed in the Medicare and Medicaid regulations, and is included in the

    claim itself. It's directly four square relevant.” 2.11.19, at 208. No such allegation

    of “substandard” care is in the Indictment, nor does it label any facility

    “substandard.”

          The prosecution further revealed that it would present a hypothetical “Medical

    Director doctor” who would rely upon medical ethics as the applicable standard,

    predicting that he would be:




                                               16
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 17 of 24



              laying out the standards of practice and standards of care. Let’s not even –
              let’s leave aside whether or not Medicare and Medicaid would have paid for
              it. It violates medical ethics in the standard of care and as it happens no they
              would not have paid for it because I know that because I was the medical
              director of a SNF. . . .
    2.11.19, at 209 (emphasis added). The Indictment makes no reference to medical

    ethics.

              The prosecution then explained to the jury in its opening statement that, what

    “this case is about,” is “that Philip Esformes well knew that many of these patients

    in his facilities were getting substandard care that Medicare and Medicaid would not

    pay for.” 2.12.19, at 37.

              Deploying this limitless claim of Medicare and Medicaid relevancy to place

    prejudicial evidence before the jury, the prosecution introduced the testimony of

    former patients and staff to vilify unidentified patients and staff, 13 largely as a matter

    of lay opinion.


    13 These include a patient of ten years ago who admitted to being schizophrenic,
    addicted, alcoholic, and homeless at the time. This patient explained that he
    repeatedly lied to hospitals that he was going to kill himself in order to trigger the
    medical coverage benefits necessary to be hospitalized and then to be sent to the
    Oceanside facility to obtain food and a bed. 2.14.19, at 185, 193. He testified that
    the facility “smelled like feces most the time, people yelling all the time. . . smell
    diapers on the floor.” Id. at 183. He had to share rooms with elderly people and
    “felt like” the treatment of the elderly “was very sad” because “the nurses weren’t
    very kind, not sympathetic to their needs.” Id. at 187. He claimed the nurses were
    numerous, but “mean,” and “did nothing.” Id. at 201. He claimed to have seen
    patients neglected “all the time,” and saw them “screaming, crying, the worst thing
    that I seen was the nurses left them alone and didn’t come help them, left them

                                                 17
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 18 of 24



            For example, the Government introduced lay testimony purporting to

    diagnose psychiatric patients as “walkie talkies” 14 or “repeat offenders,” 15 including


    there.” Id. at 188. This patient then self-diagnosed that the facility “kept me feeling
    insane.” Id.

           The Government continued by presenting the testimony of an owner of a 7-
    11 convenience store neighboring Oceanside. She shared with the jury her
    grievances about patients coming into her store to “yell at me, they make me
    problems in the store with the customers;” they stole items and pan handled in the
    store; 2.15.19, at 152-53; and they looked “like homeless,” [t]hey smoke,” and are
    “sick peoples smelling very bad and they dirty too.” Id. at 153. Although just a
    neighbor, she agreed with the prosecution’s leading question that “So it smelled bad
    inside Oceanside and it was dirty?” 2.15.19, at 154. The Government’s case has now
    expanded into the manners and hygiene of possible patients.

           On February 19th, the Government introduced evidence from the former
    owner of a non-Esformes facility—a chain of six health care facilities known as ATC
    with more than 100 employees--who never knew of Esformes, but told that jury that
    90% of ATC’s patients did not belong there, 2.19.19, at 115, they were weren’t
    really being treated at all, and she instead directed her staff at these facilities to cycle
    people through “to maximum the benefits.” Id. at 123-24. On top of trying to hold
    Esformes criminally responsible for these business practices of ATC, the
    prosecution used this same witness to paint a desperate portrait of the quality of care
    afforded to ALF patients, including Esformes’ patients. Asked by the prosecution
    about how ATC patients who were transferred from ALFs appeared when they
    arrived, including arrivals from Esformes ALFs, she testified, over objection, that
    these patients were: “disheveled, neglected, very fragile,” skinny, lacked clothing,
    and what little clothes they brought were not warm enough for the cold. Id. at 139.
    Upon arrival, they displayed “Dirty stains, they haven’t been bathed on a regular
    basis;” and with the “substance abusers, you could tell that they were some of them
    came high to the facility.” Id.

    14
      2.13.19, at 30, 32, 34; 2.26.19, at 144, 154, 155, 157, 158, 159; 2.27,19, at 54,
    73-74, 75.
    15
         2.13.19, at 32-33.


                                                18
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 19 of 24



    lay opinion testimony diagnosing that “20 to 30 percent” of the patients at Esformes

    facilities were such patients. 2.26.19, at 155. The government also offered testimony

    that psychiatric patients often lacked families, were homeless, 16 were “indigent,” 17

    and were the subject of complaints by other patient’s families, and from staff.

    2.27.19 at 73-74. The Government cast a pejorative stereotype upon patients whom

    the Government contends should have been excluded from the Esformes SNFs

    because of their mental impairments, or who were perceived by others as mentally

    impaired, based upon their demeanor and not any actual diagnosis.

             The Government has thus embarked upon proving a claim of substandard care

    by proving that a subset of patients at Esformes facilities (and even at non-Esformes

    facilities): (i) were dissatisfied with the medical or residency services they received,

    whether it involved their daily care or some other individual grievance; (ii) were

    without manners, lacking in personal hygiene, homeless, unsuitably clothed, lacking

    in family supervision, posing some perceived menace to the general public; and (iii)

    were the source of complaints by other patients, other patient’s families, staff, and

    the neighbors.




    16
         2.13.19, at 133; 2.14.19, at 153 ; 2.27.19, at 73.
    17
         2.27.19, at 73.


                                                 19
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 20 of 24



           The Indictment does allege that “some” psychiatric patients were admitted at

    Esformes facilities who did not needed skilled nursing services, which could raise

    an issue about an individual patient’s coverage eligibility, a potentially legitimate

    grievance that could be determined upon a medical examination of the patient’s

    individual circumstances. Indictment, Count 1, ¶ 9. But aside from the statistically

    insignificant number of mentally impaired patients who have testified or who have

    been named by other witnesses, the prosecution has instead offered lay pseudo-

    diagnoses of psychiatric patients as “walkie-talkies,” a condition allegedly

    discernible based upon the hygiene, dress, mobility, or demeanor of unidentified

    patients. 18 That is not medical evidence, that is stereotyping people based upon

    perceptions of mental illness.

             Despite longstanding federal laws barring private persons and state

    governments     from    discriminating   in   providing    benefits,   services,   or

    accommodations against persons perceived as having mental impairments, 19 the




    18
       “Testimony as to the diagnosis and treatment of a patient, and the reasons
    therefore, is beyond the ability of the average lay witness’ competency and is
    necessarily based on ‘the expert’s scientific, technical, or other specialized
    knowledge,’ in the form of doctors’ medical training and experience.” Daniels v.
    District of Columbia, 15 F. Supp.3d 62, 70 (D.D.C. 2014) (quoting Fed. R. Evid.
    701).
    19
         The Americans with Disabilities Act (ADA), 42 U.S.C. § 12102(3)(A).


                                             20
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 21 of 24



    prosecution inveighs against the mere fact and number of potentially-identifiable

    psychiatric patients at Esformes facilities when the federal Government has

    exempted itself from this legal prohibition on discriminating against those perceived

    to be mentally impaired. Hendrickson v. Potter, 327 F.3d 444, 447 (5th Cir. 2003)

    (“In sum, the entire federal government is excluded from the coverage of

    the ADA.”). 20

                                          ARGUMENT

                 I. Dr. Cifu’s Testimony Fails to Satisfy Daubert.

         Mr. Esformes has explained why the Government’s Rule 16 expert disclosures

    have been insufficient, but even if the Court doubts this, the fact remains that this

    Court must exercise its Daubert gatekeeping role under Fed. R. Evid. 702 before the

    jury is exposed to unreliable expert opinion evidence. Such preliminary

    determinations of admissibility under Fed. R. Evid. 104 are normally conducted

    outside the presence of the jury, with counsel being afforded the right of voir dire.

    Kellner v. NCL (Bahamas), Ltd., 2016 WL 8679313 (S.D. Fl. Aug. 17, 2016).




    20
      But see Hunter ex rel. Lynah v. Cook, 2013 WL 5429430, *14 (N.D. Ga. Sept. 27,
    2013) (enjoining state Medicaid Department from ADA violation and discrimination
    against disabled patients by reducing hours of skilled nursing care).


                                             21
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 22 of 24



          Here, because the Government concealed both the opinions of Dr. Cifu and his

    factual bases for these opinions up through the start of trial and the Court declined

    to conduct a Daubert hearing outside the presence of the jury, the Court should grant

    a mistrial, failing which, it should strike Dr. Cifu’s testimony. See, e.g., United States

    v. Long Grove Manor, Inc., 315 F. Supp. 1107, 1117 (N.D. Ill. 2018) (excluding

    opinion of former medical director because derived from review of only four patient

    records: “Conspicuously, the methodology Dr. Baer used to discern fraud in this case

    is decidedly different from the patient-specific one he insists is required by Medicare

    rules and regulations.”).

    II.      The Prosecution of Uncharged Offenses That Do Not Violate the
             Criminal Law Violates Fed. R. Evid. 403, Fed. R. Crim. P. 16, Due
             Process and the Fifth and Sixth Amendments.
          For the reasons previously given in support of the motion to exclude undisclosed

    expert testimony (DE 1062), and herein, the continued admission of prejudicial

    evidence relating to uncharged, legally standardless offenses (for example, violation

    of a “guideline”) only serves to confuse and mislead the jury within the meaning of

    Fed. R. Evid. 403, and warrants a mistrial.

          Broadening the charges beyond the violations alleged in the Indictment

    constitutes a constructive amendment of the indictment, and it occurs when, as has




                                               22
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 23 of 24



    happened here, evidence is admitted on the uncharged offenses. 21 United States v.

    Miller, 471 U.S. 130, 138 (1985).

         A constructive amendment violates the Fifth and Sixth Amendments, and “‘is per

    se reversible error.’” United States v. Narog, 372 F.3d 1243, 1247 (11th Cir. 2004)

    (quoting United States v. Keller, 916 F.2d 628, 633 (11th Cir. 1990)). 22 Accordingly,

    it is the type of fundamental denial of constitutional trial rights that justifies a

    mistrial. 23 In addition, the evidence already introduced to prove these uncharged

    offenses is prejudicial not only because it constructively amends the Indictment to

    include uncharged offenses, but also because it has already exposed the jury to




    21
       “A constructive amendment to an indictment occurs when (1) the evidence
    presented at trial proves a crime different from the conduct charged in the indictment
    or (2) the District Court's instructions to the jury broaden the possible bases for
    conviction beyond the basis set forth in the indictment.” United States v. Gonzalez,
    540 Fed. Appx. 967, 973 (11th Cir. 2014) (citing Stirone & Narog).

    22
       The vices of constructive amendments include forcing courts to guess whether a
    grand jury made the same finding as a petit jury, and depriving the defendant of the
    benefits of double jeopardy. United States v. Griffin, 324 F.3d 330, 356 (5th Cir.
    2003) (quoting Russell, 369 U.S. at 770); Berger v. United States, 295 U.S. 78, 82
    (1935). Both violations have occurred here; Defendant has been denied a grand jury
    finding on any Medicare or Medicaid rule, regulation, or guidance violation, and if
    acquitted, the government would later argue that he has no jeopardy defense for any
    other such alleged violation that may have occurred since 1998.
    23
     Brewer v. Hetzel, 913 F.3d 1042, 1052 n.3 (11th Cir. 2019); United States v. Hoa
    Quocta, 2006 WL 1097719, *3 (N.D. Ga. April 25, 2006).

                                              23
Case 1:16-cr-20549-RNS Document 1181 Entered on FLSD Docket 03/13/2019 Page 24 of 24



    highly prejudicial evidence confusing the jury that any departure from any standard

    of care is criminal, and will continue to do so. See Fed. R. Evid. 403. 24

                                        CONCLUSION

          For the foregoing reasons, this Court should grant a mistrial, failing which,

    the Court should strike the testimony of Dr. Cifu.

                                 CERTIFICATE OF SERVICE

          On the date stamped above, we served all counsel of record using CM/ECF.

                                     Respectfully submitted,

                                     BLACK, SREBNICK, KORNSPAN
                                       & STUMPF, P.A.
                                     201 South Biscayne Boulevard
                                     Suite 1300
                                     Miami, FL 33131
                                     Tel: (305) 371-6421

                              By:    /s/ Rossana Arteaga-Gomez
                                     HOWARD SREBNICK
                                      Fla. Bar No. 919063
                                     ROSSANA ARTEAGA-GOMEZ
                                      Fla. Bar No. 0014932




    24
       See, e.g., United States v. Rosen, 444 F.Supp.2d 774, 670 (E.D. Va. 2006) (even
    assuming evidence did not constitute constructive amendment, excluding it under
    Fed. R. Evid. 403).

                                              24
